Citation Nr: 0701483	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-12 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2001 for 
the award of non-service connected (NSC) pension benefits.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to service connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 until 
September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from two rating decisions 
rendered by the San Juan, Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A July 2001 RO 
rating decision granted entitlement to NSC pension benefits 
and assigned an effective date of May 7, 2001.  A December 
2002 rating decision denied a claim of entitlement to service 
connection for anxiety disorder/post traumatic stress 
disorder as secondary to service connected diabetes mellitus, 
type II.  


FINDINGS OF FACT

1.  In July 2001, the veteran was granted entitlement to non-
service connected pension; the RO assigned an effective date 
of May 7, 2001.

2.  Prior to May 7, 2001, the veteran's disabilities were not 
shown to be productive of total disability and were not 
sufficient to preclude the average person from engaging in 
substantially gainful employment.  

3.  He had no disability ratable at more than 30 percent, nor 
was he shown to have been unemployable by reason of 
disability, age, education, and occupational history. 

4.  A preponderance of the evidence demonstrates that 
acquired psychiatric disorder was not caused or aggravated by 
his service connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 7, 2001 
for an award of non-service connected pension have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.400, 3.342, 4.16, 4.17 (2006). 

2.  Acquired psychiatric disorder is not proximately due or 
the result of a service connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

In June 1991, the RO denied the veteran's claim for non-
service connected pension.  The veteran appealed that 
decision to the Board, and in December 1994, the Board 
remanded the case for additional development.  In September 
1995, the RO continued the denial, and in June 1997, the 
Board once again remanded the claim for additional 
development.  In July 2001, the RO granted entitlement to 
non-service connected pension benefits and assigned an 
effective date of May 7, 2001.  The effective date assigned 
corresponds to the VA examination where the veteran was found 
to be unable to secure and follow substantial and gainful 
employment due to his mental disorders.  Subsequently, the 
veteran disagreed with the effective date assigned.  He 
asserts that the effective date should be granted to the date 
of receipt of claim in 1990.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.   Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  The effective date for pension claims received 
on or after October 1, 1984 is the date of receipt of the 
claim, unless within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)(B).
    
Since the date of the receipt of claim is not in dispute, the 
next issue is whether the evidence warrants the conclusion 
that entitlement to non-service connected pension is 
warranted at any time between the date of receipt of the 
claim in 1990 and May 7, 2001.  See 38 C.F.R. § 3.400(b)(1).

VA shall pay pension benefits to each veteran of a period of 
war who meets the service requirements of 38 U.S.C.A. § 
1521(j) and who is permanently and totally disabled from a 
non-service connected disability not the result of the 
veteran's willful misconduct.  In this case the veteran 
served from September 1967 until September 1969, and 
therefore, the veteran meets the service requirements.  See 
38 U.S.C.A. § 1521.  

Permanent and total disability ratings for pension purposes 
are authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  Total disability will be considered to 
exist where there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.342.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason or disabilities which are likely to be permanent  
shall be rate as permanently and tonally disabled.  For the 
purpose pension, the permanence of the percentage 
requirements of § 4.16 is a requisite..  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17.  

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency unable to secure or follow 
a substantially gainful occupation as a result of disability, 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.  Claims of all 
veterans who fail to meet the percentage schedular standards, 
but who are unemployable, will be referred for extraschedular 
consideration under 38 C.F.R. § 4.17(b).
 
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test.  Here, the veteran must suffer from 
a lifetime disability which would render it impossible for 
the average person with the same disability to follow a 
substantial and gainful occupation.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15; see also Brown v. Derwinski, 2 Vet. App. 
444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  
Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 
C.F.R. §§ 4.16, 4.17.  See also Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  
A veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  However, 
the "unemployability" test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2) when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors. 

The May 7, 2001 VA Mental Disorders examination diagnosed the 
veteran with the following: alcohol dependence with a Global 
Assessment Functioning (GAF) of 45, depressive disorder with 
a GAF of 60, and cocaine abuse with a GAF of zero.  The 
examiner stated that the GAF of 45 for alcohol dependence 
represented a severe impairment in terms of family and social 
relations as well as working possibilities.  The examiner 
also added that the GAF of 60 for depressive disorder 
represented mild to moderate symptoms and mostly related to 
his feelings of guilt for not providing for his family as 
well as his drinking problem.  The GAF of zero for cocaine 
abuse was assigned based on a history of past abuse.  

The RO evaluated the veteran's non-service connected 
disabilities as follows: 50 percent for anxiety disorder/post 
traumatic stress disorder, 20 percent for cervical 
spondylosis, 10 percent for hiatal hernia, 10 percent for 
benign prostatic hypertrophy, 10 percent for tinnea 
versicolor, and zero percent for substance use/alcohol 
dependence.  The veteran's only service connected disability 
is for malaria which is rated as zero percent disabling.  The 
combined evaluation was noted as 70 percent and, therefore, 
qualified the veteran for pension benefits under the 
"unemployability" test.  See Rating Decision (July 2001).

In January 2006, the Board remanded the case and requested 
that the RO assign specific percentage evaluations for the 
veteran's identifiable chronic disabilities as they existed 
prior to May 7, 2001.  The RO responded with the following: 
20 percent for diabetes, 10 percent for right knee pain, 10 
percent for left bursitis, and 10 percent for duodenal 
diverticulum.  In a 1995 rating action, the psychiatric 
disorder had been rated at 30 percent.  It is also noted that 
the veteran has a number of other disabilities of a rather 
minimal nature which have not been shown to have had any 
impact on employability and thus need not be discussed at 
this time.  Therefore, the veteran did not meet the 
"unemployability" test before May 7, 2001.    

In this case, the evidence reflects that the veteran was born 
in July 1949.  According to a December 1990 claim he has had 
2 years of college education, and had occupational experience 
as a car salesman.  He reported he had last worked in 1988.

There is no evidence of record which would qualify the 
veteran under the "average person" test.  Additionally, 
there is no evidence of record warranting extraschedular 
consideration.  In fact, the June 1995 VA Post Traumatic 
Stress Disorder Examination noted that, despite the veteran's 
chronic unemployment, he had been able and was able to obtain 
and maintain gainful employment.  The veteran's failures on 
his productive life were related to cocaine and alcohol use 
and problems with female authoritative figures.  Disability 
due to willful misconduct can not serve as a basis for 
awarding pension benefits.  38 C.F.R. § 3.342.  

There is no medical evidence prior to 2001 that would suggest 
the veteran is unable to work as a result of his 
disabilities.  Neither age nor education would appear to 
provide any significant obstacle to employment.  Therefore, 
since the veteran's entitlement to non-service connected 
pension benefits is based on the "unemployability" test and 
the factual circumstances related in the May 7, 2001 VA 
Examination, there is no basis for an earlier effective date.  
As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  
 
II.  Secondary Service Connection

The veteran contends that his diagnosed acquired psychiatric 
disorder is causally related to his service connected 
diabetes mellitus, type II.  Service connection is 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Secondary service connection claims are separate and distinct 
from direct service connection claims.  Harder v. Brown, 5 
Vet. App. 183 (1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes 
that the veteran has a current diagnosis of anxiety 
disorder/major depression. 
     
In September 2002, the veteran underwent a VA Mental 
Disorders Examination.  The examiner noted the veteran's 1990 
hospitalization where he was diagnosed with depressive 
disorder.  The examiner also referred to the August 1995 VA 
examination which diagnosed the veteran with anxiety 
disorder.  See also VA Mental Disorders Examination (June 
1997) (noting a diagnosis of anxiety disorder).  The examiner 
concluded that the veteran's mental disorder was not related 
to his diabetes.  Additionally, the Board notes that the 
veteran was not diagnosed with diabetes mellitus until 1999, 
and there is no evidence of record establishing that the 
veteran's diabetes has aggravated the veteran's psychiatric 
disorder.  See San Juan VAMC Medical Record (Apr. 2002) 
(noting that the veteran had suffered from diabetes for plus 
or minus 2 years); San Juan VAMC Medical Record (Dec. 1999) 
(noting history of diabetes mellitus).

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
very negative evidence against the veteran's claim.  There is 
no other medical evidence of record to support the conclusion 
that the veteran's acquired psychiatric disorder is caused or 
aggravated by his service-connected type II diabetes 
mellitus.  Absent evidence to the contrary, the Board is not 
in a position to question this opinion.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The veteran's own theory of medical 
diagnosis and causation cannot be accepted as competent 
evidence as he is not shown to possess the requisite training 
to speak to issues of medical diagnosis and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board finds that the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder on a 
secondary basis.  38 U.S.C.A. § 5107(b). 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Jan. 2001, Aug. 2002, Jan. 2004).  As such, 
VA fulfilled its notification duties.  

In this case, the Board acknowledges that the veteran was not 
informed of the evidentiary requirements for establishing an 
earlier effective date until after the initial AOJ decision 
was made.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  The veteran has been provided the 
appropriate notice and assistance prior to the claim being 
adjudicated by the Board and prior to the last final 
adjudication by the RO.  He has been told what he must show, 
and there is no indication of prejudice to the veteran based 
on the timing of the notice.  See Rating Decision (July 
2001), Board Remand (Oct. 2003), Supplemental Statement of 
the Case (SSOC) (Feb. 2005), Board Remand (Jan. 2006), SSOC 
(July 2006); see also Overton v. Nicholson, 20 Vet App 427 
(2006).  Additionally, in a September 2006 letter, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Entitlement to an effective date prior to May 7, 2001 for the 
award of non-service connected (NSC) pension benefits is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to service connected diabetes mellitus, 
type II, is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


